STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

JEFFERY WILLIAMS,
Claimant Below, Petitioner                                                           FILED
                                                                                     July 9, 2020
                                                                              EDYTHE NASH GAISER, CLERK
vs.)   No. 18-0948 (BOR Appeal No. 2052802)                                   SUPREME COURT OF APPEALS
                   (Claim No. 2014015427)                                         OF WEST VIRGINIA




GREENBRIER COUNTY COMMISSION,
Employer Below, Respondent


                              MEMORANDUM DECISION
      Petitioner Jeffery Williams, by Counsel Reginald D. Henry, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). Greenbrier County
Commission, by Counsel Lisa Warner Hunter, filed a timely response.

        The issue on appeal is additional compensable conditions. The claims administrator denied
the addition of lumbar strain, sacral strain, sacroiliac joint arthralgia, and myofascial
pain/trochanteric bursitis to the claim on October 25, 2017. The Office of Judges modified the
decision in its April 6, 2018, Order and held the claim compensable for lumbar strain and sacroiliac
strain. The Order was affirmed by the Board of Review on September 26, 2018.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Williams, a police deputy, was injured in the course of his employment on November
20, 2013, when he was involved in a motor vehicle accident. Treatment notes from Greenbrier
Medical Center indicate Mr. Williams reported back and chest pain. A thoracic CT scan showed
osteophytic lipping and mild disc space narrowing. A lumbar CT scan showed disc space
narrowing with osteophytic lipping at L3-4, L4-5, and L5-S1. There was facet joint hypertrophy,
degenerative changes, and annular bulging at L3-4 and L4-5. A right shoulder x-ray showed a
metallic foreign body in the shoulder. The Employees’ and Physicians’ Report of injury was
completed that same day. The physician’s section was completed by Greenbrier Valley Medical


                                                 1
Center and indicates Mr. Williams injured his mid and lower back. The claim was held
compensable for lumbar and thoracic sprains on January 2, 2014.

        Mr. Williams has a history of lower back problems. A September 30, 2004, lumbar MRI
was performed due to lower back pain and right side radiculopathy. It showed disc herniations at
L3-4 and L4-5 with nerve root compression. Mr. Williams also had minor degenerative changes
and scoliosis. On October 29, 2004, he underwent a right L4-5 microdiscectomy. The pre and post-
operative diagnoses were right sciatica and L4-5 disc herniation. Mr. Williams also had a previous
workers’ compensation claim, number 2005016665, which was held compensable for displaced
intervertebral disc and lumbar sprain. Mr. Williams saw Celia McLay, D.O., on August 9, 2012,
for acute back pain. It was noted that he had a work-related injury in 2004 for which he underwent
surgery on the L4-5 disc. Mr. Williams had a good result from surgery and had resumed his regular
workout routine. He reported that two weeks prior, he was playing golf and felt severe pain in his
back. Dr. McLay manipulated Mr. Williams’s lumbar spine, sacral spine, and pelvis. She
diagnosed multiple muscle strains, lumbago, rib cage dysfunction, lumbar dysfunction, sacrum
dysfunction, and pelvic dysfunction.

       In the case at bar, a lumbar MRI was performed on May 4, 2014. It showed mild to
moderate broad based disc bulging at L2-3 and mild to moderate broad based disc bulging causing
mild foraminal narrowing at L3-4. At L4-5, there was mild to moderate broad based disc bulging,
mild osteophyte formation, degenerative facet disease, and mild to moderate right foraminal
narrowing with compression of the L4 nerve root. At L5-S1 there was mild broad based disc
bulging. Mr. Williams underwent a right L4-5 laminectomy and a medial facetectomy with
excision of a disc herniation on February 9, 2015. The pre and post-operative diagnosis was
recurrent L4-5 disc herniation causing radiculopathy.

       A. E. Landis, M.D., performed an independent medical evaluation. In the report dated April
26, 2016, he noted Mr. Williams’s prior low back injury and surgery. At the time of the evaluation,
Mr. Williams reported that his pain was mostly in his right hip and lower back. Dr. Landis
diagnosed moderate lumbar degenerative changes and post-operative changes at L4-5. Dr. Landis
opined that Mr. Williams suffered a recurrent L4-5 disc herniation but that he had reached
maximum medical improvement. Dr. Landis assessed 13% for lumbar spine impairment and
apportioned 6% for preexisting conditions. He ultimately recommended 7% impairment for the
lumbar spine. He declined to assess the right knee as it was not a compensable condition in the
claim.

        Mr. Williams sought treatment from Amy Goff, D.O., on May 10, 2017, for lumbar
radiculopathy and right hip trochanteric bursitis. She recommended a steroid injection. On August
9, 2017, Mr. Williams reported lower back and right buttock pain that radiated into the right hip.
Dr. Goff noted that he had lumbar disc degeneration, generalized osteoarthritis, and lumbar
radiculopathy. Dr. Goff found on examination that Mr. Williams had paraspinal muscle spasms in
the right buttock and muscle spasms in the lumbosacral spine. She diagnosed somatic dysfunction
of the lumbosacral spine and lumbar radiculopathy. She noted that the radiculopathy improved
after his February 9, 2015, back surgery. Dr. Goff further diagnosed chronic lumbar strain, chronic
arthralgia of the right sacroiliac joint, sacrum sprain, somatic dysfunction of the sacrum,
                                                2
myofascial pain syndrome, and right trochanteric bursitis. Dr. Goff completed a diagnosis update
on August 10, 2017, and requested that lumbar strain, sacral strain, sacroiliac joint arthralgia, and
trochanteric bursitis/myofascial pain be added to the claim.

         On September 11, 2017, Dr. Landis performed a second independent medical evaluation
in which he noted that Mr. Williams underwent a repeat right L4-5 laminectomy and a L4-5 medial
facetectomy. He noted Dr. Goff’s diagnosis update request and stated that lumbar strain, sacral
strain, and sacroiliac joint arthralgia would be included in the herniated disc diagnosis since there
cannot be a soft tissue injury resulting in a herniated disc without lumbosacral straining. He also
noted that sacroiliac joint arthralgia is a symptom, not a diagnosis. He further opined that
trochanteric bursitis is not a condition related to a herniated disc. Dr. Landis noted that x-rays of
Mr. Williams’s right knee and thoracic spine showed mild degenerative changes. X-rays of the
lumbar spine showed moderate degenerative changes. Dr. Landis opined that the compensable
injury caused a moderate low back injury and minimal, minor injuries to the thoracic spine and
right knee. Dr. Landis found no thoracic spine impairment. For the lumbar spine, he assessed 13%
impairment and then apportioned 7% to the compensable injury.

        The claims administrator denied the addition of lumbar strain, sacral strain, sacroiliac joint
arthralgia, and myofascial pain/trochanteric bursitis as compensable conditions in the claim on
October 25, 2017. In a February 5, 2018, letter to the claims administrator, Dr. Goff stated that she
was currently treating Mr. Williams for chronic low back pain, lumbar radiculopathy, chronic
lumbosacral strain, right sacroilitis, and trochanteric bursitis. She had recently given him an
injection in his hip, which provided short term relief. Mr. Williams continued to have right lower
back, buttock, right leg, and sacroiliac pain. She opined that he needed continued treatment.

        In its April 6, 2018, Order, the Office of Judges modified the claims administrator’s
decision and held the claim compensable for lumbar strain and sacroiliac strain. It affirmed the
remainder of the claims administrator’s October 25, 2017, decision. The Office of Judges found
that the claims administrator erred in denying the addition of lumbar strain to the claim. The Office
of Judges noted that lumbar sprain and lumbar strain are used interchangeably in the medical field
and as the claim was already held compensable for a lumbar sprain, the claims administrator erred
in denying the addition of lumbar strain to the claim. The Office of Judges also found that the
claims administrator erred in denying the addition of sacral strain to the claim. Dr. Goff opined
that the compensable injury caused a sacral strain, and Dr. Landis opined that the diagnosis would
be included in the already compensable diagnosis of L4-5 disc herniation.

        The Office of Judges affirmed the claims administrator’s decision insofar as it denied the
addition of myofascial pain/trochanteric bursitis to the claim. The Office of Judges determined that
myofascial pain/trochanteric bursitis related to Mr. Williams’s right hip, which has never been
recognized as a compensable component of the claim. Further, myofascial pain/trochanteric
bursitis are symptoms and while symptoms can be held compensable, they must be related to a
compensable component of the claim. Finally, the Office of Judges determined that Mr. Williams
failed to show that sacroiliac joint arthralgia should be added to the claim. The Office of Judges
found that the condition essentially describes arthritis. Mr. Williams had two prior lower back
surgeries, the second of which was not covered under workers’ compensation. The Office of
                                                  3
Judges concluded that Dr. Goff’s records fail to explain how the compensable injury resulted in
sacroiliac joint arthralgia. The Board of Review adopted the findings of fact and conclusions of
law of the Office of Judges and affirmed its Order on September 26, 2018.

         After review, we agree with conclusions of the Board of Review. The Office of Judges was
correct to find that lumbar strain should be added to the claim. However, its reasoning was faulty
as it failed to provide a compensability analysis. Pursuant to West Virginia Code § 23-4-1 (2018),
employees who receive injuries in the course of and as a result of their covered employment are
entitled to benefits. For an injury to be compensable it must be a personal injury that was received
in the course of employment, and it must have resulted from that employment. Syl. Pt. 1, Barnett
v. State Workmen’s Compensation Commissioner, 153 W. Va. 796, 796, 172 S.E.2d 698, 699
(1970). Though they are often used interchangeably, lumbar sprain and lumbar strain are two
different diagnoses. A strain is caused by muscle fibers being stretched or torn. A sprain results
when ligaments are torn from their attachments.1 A preponderance of the evidence indicates Mr.
Williams sustained both conditions in the course of and resulting from his injury. Drs. McLay and
Goff both diagnosed Mr. Williams with lumbar strain and their opinions are supported by the
remainder of the evidence of record.

         The Office of Judges was correct in its reasoning for adding sacroiliac strain to the claim.
In regard to myofascial pain/trochanteric bursitis, the Office of Judges again displayed faulty
reasoning for its decision. The condition cannot be compensable in this claim because there is no
indication that Mr. Williams injured his hip as a result of the compensable injury. Right hip
symptoms did not appear until well after the compensable injury occurred, and there is nothing in
the medical records to relate myofascial pain in the hip/trochanteric bursitis to the compensable
injury. Lastly, the Office of Judges was correct to find that sacroiliac arthralgia is not compensable;
however, it was incorrect in its reasoning that the diagnosis is “essentially arthritis”. Arthralgia
(pain in the joint) and arthritis (inflammation of the joint) are two different conditions. Arthralgia
can be a symptom of arthritis but the two conditions are certainly not the same. Regardless, the
condition is a symptom, not a diagnosis, and is therefore not compensable.2

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it so clearly wrong based upon the evidentiary record that even when all
inferences are resolved in favor of the Board of Review’s findings, reasoning and conclusions,


       1
        See Nat’l Inst. of Arthritis and Musculoskeletal and Skin Diseases, Sprains and Strains
(2015), https://www.niams.nih.gov/health-topics/sprains-and-strains.
       2
        See Harpold v. City of Charleston, No. 18-0730, 2019 WL 1850196 at *3 (W. Va. April
25, 2019) (memorandum decision) (holding that left knee pain is a symptom, not a diagnosis, and
therefore cannot be added to a claim), Radford v. Panther Creek Mining, LLC, No. 18-0806, 2019
WL 4415245 at *3 (W. Va. Sep. 13, 2019) (memorandum decision) (holding that neck and
shoulder pain cannot be added to a claim as they are symptoms, not diagnoses).
                                                  4
there is insufficient support to sustain the decision. Therefore, the decision of the Board of Review
is affirmed.



                                                                                          Affirmed.
ISSUED: July 9, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                 5